DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed December 28, 2021. Claims 1, 4, 8, 11, 15, and 18 are amended. Claims 5-6, 12-13, and 19-20 are canceled. Examiner retains the double patenting rejection. 
Claims 1-4, 7-11, and 14-18 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, and 14-18 have been considered but are moot in new grounds of rejection.
Clarke discloses managing and delivering status notifications relating to multicast messages transmitted from a sending communication device to multiple recipient communication devices. Each communication device is provided with a status agent for detecting transmission of messages to a recipient device and receipt of messages from a sending device. Upon transmission, the status agent notifies a status service of the outbound message and receipt of the multicast message by one of the recipients or upon the message being marked read, the recipient status agent notifies the status service. The status service then notifies the status agent of the sending device that the message has been received or read by that recipient, so that the sending device's status agent can notify a corresponding messaging application, with teachings of Sircar of private text chat messages are exchanged in association with the private text chat session based on and subsequent to the receiving of messages. Malik discloses time-sensitive e-mail message, the recipient fails to open the time-sensitive e-mail message within the predefined time 
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention. It is the Examiner's position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims and the need for the Applicant to more clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US Publication 2012/0231770) hereafter Clarke, in view of Sircar et al. (US Publication 2016/0380931) hereafter Sircar, in further view of Dale W. Malik (US Publication 2003/0229668) hereafter Malik, in further view of Klassen et al. (US Publication 2007/0242656) hereafter Klassen.
As per claim 1, Clarke discloses a computer-implemented method, comprising: determining, by a server end, a mandatory read message from one or more group session messages in a temporary group of a plurality of temporary groups (abstract, paragraphs 0052-53, 0109-110); obtaining, by the server end, a respective reading status associated with the mandatory read message from a plurality of respective client devices for each group member of a plurality of group members in the temporary group (abstract, paragraphs 0052-54, 0093-95: status of the message was read or reviewed by the receiving device); determining, by the server end, that a group dissolution condition is satisfied based on the respective reading status for each group member in the temporary group, wherein determining that the group dissolution condition 
However, in the same field of endeavor, Sircar expressly discloses the claimed limitation of in response to determining that the group dissolution condition is satisfied, scheduling and canceling, by the server end, the scheduled dissolution of the temporary group (0039-40, 0071: exchange of messages in the private chat group are terminated upon scheduled end of session).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate Sircar’s teaching of private chat sessions with automatically deleting the communications upon termination of the private chat session with Clarke’s delivery and management of status notifications for group messaging. One would be motivated to establish a separate private chat session from a main group session with selected participants to exchange certain information among them and terminate or delete those shared or private information after the participants in the private session acknowledges they read the messages thus promoting the multiparty private chat session with privacy of sharing information within a selected group.

However, in the same field of endeavor, Malik expressly discloses the claimed limitation of determining that an age of the mandatory read message reaches a predetermined duration (abstract, paragraphs 0008-9, 0016: instructions to delete the time-sensitive e-mail message if the time-sensitive e-mail message remains unread after a certain period of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate Malik’s teaching of delivering timed related messages over a distributed network with Sircar’s teaching of private chat sessions with automatically deleting the communications upon termination of the private chat session with Clarke’s delivery and management of status notifications for group messaging. One would be motivated to deliver an e-mail message to a recipient over a distributed network wherein the message is deleted based on unread status, thus improving relevant messages being open in timely manner for increasing the importance of messages.
Although, Sircar-Clarke in combination discloses if read status notification or a status indicator is not received then the record for that message will be deleted from private chat session, with Malik’s teaching of delivering timed related messages over a distributed network, but fail to disclose dissolution of the temporary group and providing an instruction to the plurality of client devise that causes the plurality of client devices to hid the temporary group; determining, by the server end, determining, by the server end, that a user of a client device issued a query for the temporary group while the temporary group is hidden by the plurality of 
However, in the same field of endeavor, Klassen elaborately discloses the claimed limitation of dissolution of the temporary group and providing an instruction to the plurality of client devise that causes the plurality of client devices to hid the temporary group; determining, by the server end, determining, by the server end, that a user of a client device issued a query for the temporary group while the temporary group is hidden by the plurality of client devices; and in response to determining that the user of the client device issued the query for the temporary group while the temporary group is hidden by the plurality of client devices, canceling, by the server end, the scheduled dissolution of the temporary group (paragraphs 0042-44, 0047-48, 0050-51: conversations of different groups are maintained).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate Klassen’s teaching of hiding, deleting, or archiving conversations with Malik’s teaching of delivering timed related messages over a distributed network, Sircar’s teaching of private chat sessions with automatically deleting the communications upon termination of the private chat session with Clarke’s delivery and management of status notifications for group messaging. One would be motivated to deliver an e-mail message to a recipient over a distributed network and group unread messages after a predetermined time, thus group management is increased accordingly. 
As per claim 2, Clarke discloses the computer-implemented method further comprising receiving a marking event from a client device, wherein the marking event comprises a group 
As per claim 3, Clarke discloses the computer-implemented method wherein determining that the group dissolution condition is satisfied comprises: determining that each group member in the temporary group has read the mandatory read message; and determining that the mandatory read message reaches the duration (paragraphs 0051, 0054-55, 0099, 0102-104). Although, Sircar-Clarke in combination discloses if read status notification or a status indicator is not received then the record for that message will be deleted from private chat session, but do not expressly disclose determining that the age of the mandatory read message reaches the predetermined duration.
However, in the same field of endeavor, Malik expressly discloses the claimed limitation o determining that the age of the mandatory read message reaches the predetermined duration (abstract, paragraphs 0008-9, 0016: instructions to identify if the time-sensitive e-mail message is unread after a certain period of time).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 3.
As per claim 4, Clarke discloses the computer-implemented method further comprising: 22in response to determining that the hidden duration associated with the temporary group reaches a second predetermined threshold, dissolving the temporary group (paragraphs 0051, 0102-104, 0110, 0113).
As per claim 7, Clarke discloses the computer-implemented method further comprising: in response to a determination that an age of the temporary group is greater than a group time threshold, determining whether a new mandatory read message has been submitted to the 23
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 9-11, and 14 are listed all the same elements of claims 2-4, and 7 respectively. Therefore, the supporting rationales of the rejection to claims 2-4, and 7 apply equally as well to claims 9-11, and 14, respectively.26
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-18 are listed all the same elements of claims 2-4, and 7, respectively. Therefore, the supporting rationales of the rejection to claims 2-4, and 7, apply equally as well to claims 16-18, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455